Plaintiff in error was tried and convicted upon an information which charged that "S.D. Reams did, in Oklahoma county, on the 7th day of August, 1912, commit the crime of having intoxicating liquors in his possession with the unlawful intent on the part of said defendant to sell, barter, give away and otherwise furnish the same to parties unknown." Many alleged errors are assigned *Page 691 
as grounds for a reversal of the judgment, but it is only necessary to notice the one, "that the court erred in overruling a motion of the defendant to direct a verdict of not guilty." A.E. Smith and J.R. Dalton testified that they were deputy enforcement officers and went into the pool hall at 128 West First street in Oklahoma City, and had a conversation with a colored man, and Smith asked him for a half pint of whisky; that the negro went out "through the back door, the rear door some place," and when he came back he had a half pint of whisky, and Smith gave him fifty cents for it. The defendant was not present, and there was no proof that the negro was employed by him, or connected with him in any way. In order to support a conviction for the offense charged, there must be some evidence tending to show the defendant's possession of the intoxicating liquor. There was no such evidence in this case. Therefore, the evidence was not sufficient to support the conviction, and the motion to direct a verdict of not guilty should have been sustained. The judgment of conviction is reversed.